 



Exhibit 10.3
SUBSCRIPTION AND REGISTRATION RIGHTS AGREEMENT
 
Private Offering
of Shares of
Common Stock
     This Subscription and Registration Rights Agreement (this “Agreement”),
made as of the date set forth below by and between Horizon Offshore, Inc., a
Delaware corporation (the “Company”), and the undersigned (the “Subscriber”), is
intended to set forth certain representations, covenants and agreements between
the Company and the Subscriber, with respect to the offering (the “Offering”)
for sale by the Company of shares of Common Stock, par value $0.00001 per share
(the “Common Stock”), as described in the Company’s Private Placement Memorandum
dated December 6, 2005 (the “Memorandum”), a copy of which has been delivered to
Subscriber. The Shares are being offered by the Company through Energy Capital
Solutions, LLC, as placement agent (the “Placement Agent”).
     1. Subscription. Subject to the terms and conditions hereof, the Subscriber
hereby irrevocably subscribes for and agrees to purchase from the Company the
number of shares of Common Stock (the “Shares”) set forth under the Subscriber’s
name on the signature page hereto at a purchase price of $0.38 per share (the
“Offering Price”), and the Company agrees to sell such Shares to the Subscriber
at the Offering Price, subject to the Company’s right to sell to the Subscriber
such lesser number of Shares as the Company may, in its sole discretion, deem
necessary or desirable.
     2. Delivery of Subscription Amount; Acceptance of Subscription; Delivery of
Shares. Subscriber understands and agrees that this subscription is made subject
to the following terms and conditions:
     (a) Subscriber understands that separate subscription agreements will be
executed with other Subscribers for up to the maximum number of shares of Common
Stock offered to be sold in the Offering (including any shares subscribed for
hereby);
     (b) Contemporaneously with the execution and delivery of this Agreement,
Subscriber shall execute and deliver the Certificate of Accredited Investor
Status attached as Exhibit B hereto, and shall submit payment in the form of a
wire to the Company, to hold in a non-interest bearing account, immediately
available funds in the amount equal to the Offering Price multiplied by the
number of Shares for which the Subscriber has subscribed (the “Subscription
Amount”) in accordance with the Subscription Instructions set forth on Exhibit A
hereto;

1



--------------------------------------------------------------------------------



 



     (c) The Subscriber’s subscription for Shares shall be deemed to be accepted
only when this Agreement has been signed by an authorized officer of the
Company, and the deposit of the Subscription Amount for clearance will not be
deemed an acceptance of this Agreement;
     (d) The Company shall have the right to reject this subscription, in whole
or in part and shall have the right to allocate Shares among subscribers in any
manner it may desire;
     (e) The payment of the Subscription Amount (or, in the case of rejection of
a portion of the Subscriber’s subscription, the part of the payment relating to
such rejected portion) will be returned promptly, without interest, if
Subscriber’s subscription is rejected in whole or in part or if the Offering is
withdrawn or canceled;
     (f) The Company may, in its sole discretion, terminate the Offering at any
time and accept any subscriptions then in its receipt;
     (g) Certificates representing the Shares purchased will be issued in the
name of each Subscriber within 14 days of the acceptance of the Subscriber’s
subscription; and
     (h) The representations and warranties of the Company and Subscriber set
forth herein shall be true and correct as of the date that the Company accepts
this subscription.
     3. Terms of Subscription.
     (a) The Placement Agent will receive a servicing fee of $7,500 and a
placement management fee equal to six percent (6%) of the aggregate purchase
price of the Shares sold. The Company shall also pay all expenses in connection
with the Offering, except for those expenses that the Placement Agent has agreed
to pay.
     (b) If the Subscriber is not a United States citizen, the Subscriber hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
or any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Shares. The Subscriber further represents and warrants
that the Subscriber’s subscription and payment for, and his or her continued
beneficial ownership of the Shares, will not violate any applicable securities
or other laws of the Subscriber’s jurisdiction.
     4. Registration Rights.
     (a) Subscriber acknowledges that it is acquiring the Shares for its own
account and for the purpose of investment and not with a view to any
distribution or resale thereof within the meaning of the Securities Act of 1933,
as amended (the “Securities Act”). The Subscriber further agrees that it will
not sell, assign or transfer the Shares at any time in violation of the
Securities Act and acknowledges that, in taking unregistered securities, it must
continue to bear the economic risk of its investment for an indefinite period of
time because of the fact that the Shares have not been registered under the
Securities Act, and further realizes that the Shares

2



--------------------------------------------------------------------------------



 



cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Subscriber also acknowledges
that appropriate legends reflecting the status of the Shares under the
Securities Act may be placed on the face of the certificates for such shares at
the time of their transfer and delivery to the holder thereof.
     (b) The Shares may not be transferred except in a transaction which is in
compliance with the Securities Act. Except as provided hereafter with respect to
registration of the Shares, it shall be a condition to any such transfer that
the Company shall be furnished with an opinion of counsel to the holder of such
Shares, reasonably satisfactory to the Company, to the effect that the proposed
transfer would be in compliance with the Securities Act.
     (c) Within 60 days after the last sale of shares of Common Stock in the
Offering, the Company shall use its commercially reasonable efforts to prepare
and file with the Securities and Exchange Commission (the “SEC”), a registration
statement on Form S-3 (or other appropriate form or any replacement thereof) and
such other documents as may be necessary in the opinion of counsel for the
Company, and use its commercially reasonable efforts to have such registration
statement declared effective as soon as reasonably practicable after such
filing, in order to comply with the provisions of the Securities Act so as to
permit the registered resale of the Shares, for a period of two (2) years
following the last Closing of the Offering by each and every holder of Shares,
except for those holders who designate on the signature page hereto that they do
not wish to have their Shares included in the registration statement. The Shares
that are registered for resale under such registration statement are referred to
herein as the “Offering Shares,” and the Subscribers who are eligible to sell
their Offering Shares under such registration statement, together with their
affiliates, are hereafter referred to as “Offering Holders.” The Company will
include in such registration statement (i) the information required under the
Securities Act to be so included concerning the Offering Holders, as provided by
the Offering Holders on the signature pages to this Agreement and the other
Subscription and Registration Rights Agreements entered into in connection with
the Offering, including any changes in such information that may be provided by
the Offering Holders in writing to the Company from time to time, and (ii) a
section entitled “Plan of Distribution,” substantially in the form of Exhibit C
hereto, that describes the various procedures that may be used by the Offering
Holders in the sale of their Offering Shares.
     (d) Notwithstanding the foregoing provisions of this Section 4, the Company
may voluntarily suspend the effectiveness of any such registration statement for
a limited time, which in no event shall be longer than 60 days in any three
month period and no longer than 120 days in any twelve month period, if the
Company has been advised in writing by counsel or underwriters to the Company
that the offering of any Offering Shares pursuant to the registration statement
would materially adversely affect, or would be improper in view of (or improper
without disclosure in a prospectus), a proposed financing, reorganization,
recapitalization, merger, consolidation, or similar transaction involving the
Company. The Company shall notify all Offering Holders to such effect, and, upon
receipt of such notice, each such Offering Holder shall immediately discontinue
any sales of Offering Shares pursuant to such Registration Statement until such
Offering Holder has received copies of a supplemented or amended prospectus or
until such Offering Holder is advised in writing by the Company that the then
current prospectus may be used and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such prospectus.

3



--------------------------------------------------------------------------------



 



     (e) If any event occurs that would cause any such registration statement to
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements contained
therein not misleading or causes such registration statement not to be effective
and usable during the period that such registration statement is required to be
effective and usable, the Company shall promptly notify the Offering Holders of
such event and, if requested, the Offering Holders shall immediately cease
making offers of Offering Shares and return all prospectuses to the Company. The
Company shall promptly file an amendment to the registration statement to
correct such misstatement or omission and use its commercially reasonable
efforts to cause such amendment to be declared effective as soon as practicable
thereafter. The Company shall promptly provide the Offering Holders with revised
prospectuses and, following receipt of the revised prospectuses, the Offering
Holders shall be free to resume making offers of the Offering Shares.
     (f) Notwithstanding any provision contained herein to the contrary, the
Company’s obligation to include, or continue to include, Offering Shares in any
such registration statement under this Section 4 shall terminate to the extent
such shares are eligible for resale under Rule 144(k) promulgated under the
Securities Act.
     (g) If and whenever the Company is required by the provisions of this
Agreement to use its commercially reasonable efforts to effect the registration
of the Offering Shares under the Securities Act for the account of an Offering
Holder, the Company will:
          (i) prepare and file with the SEC a registration statement with
respect to such securities and use its commercially reasonable efforts to cause
such registration statement to become and remain effective in accordance with
the terms and subject to the conditions set forth in this Agreement;
          (ii) as promptly as practicable, prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective and to comply with the requirements of the Securities Act
and the rules and regulations promulgated by the SEC thereunder relating to the
sale or other disposition of the securities covered by such registration
statement; and
          (iii) as promptly as practicable, furnish to each Offering Holder such
numbers of copies of a prospectus, including a preliminary prospectus, complying
with the requirements of the Securities Act, and such other documents as such
Offering Holder may reasonably request in order to facilitate the public sale or
other disposition of the Offering Shares owned by such Offering Holder, but such
Offering Holder shall not be entitled to use any selling materials other than a
prospectus and such other materials as may be approved by the Company, which
approval will not be unreasonably withheld.
     (h) Except as provided below in this Section 4, the expenses incurred by
the Company in connection with action taken by the Company to comply with this
Section 4, including, without limitation, all registration and filing fees,
printing and delivery expenses, accounting fees, fees and disbursements of
counsel to the Company, consultant and expert fees, premiums for liability
insurance, if the Company chooses to obtain such insurance, obtained in

4



--------------------------------------------------------------------------------



 



connection with a registration statement filed to effect such compliance and all
expenses, including counsel fees, of complying with any state securities laws,
shall be paid by the Company. All fees and disbursements of any counsel,
experts, or consultants employed by any Offering Holder shall be borne by such
Offering Holder. The Company shall not be obligated in any way in connection
with any registration pursuant to this Section 4 for any selling commissions or
discounts payable by any Offering Holder to any underwriter or broker of
securities to be sold by such Offering Holder. Subscriber agrees to pay all
expenses required to be borne by such Offering Holder.
     (i) In the event of any registration of shares of Common Stock pursuant to
this Section 4, the Company will indemnify and hold harmless each Offering
Holder, its officers, directors and each underwriter of such securities, and any
person who controls such Offering Holder or underwriter within the meaning of
Section 15 of the Securities Act, against all claims, actions, losses, damages,
liabilities and expenses, joint or several, to which any of such persons may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon any
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the Securities Act, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and will reimburse such Offering Holder, its officers, directors
and each underwriter of such securities, and each such controlling person or
entity for any legal and any other expenses reasonably incurred by such Offering
Holder, such underwriter, or such controlling person or entity in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage, liability or action arises
directly out of or is based primarily upon an untrue statement or omission made
in said registration statement, said preliminary prospectus or said final
prospectus, or said amendment of supplement in reliance upon and in conformity
with written information furnished to the Company by such Offering Holder or
such underwriter specifically for use in the preparation thereof; and provided,
further however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability or action arises directly
out of or is based primarily upon an untrue statement or omission made in any
preliminary prospectus or final prospectus if (i) such Offering Holder failed to
send or deliver a copy of the final prospectus or prospectus supplement with or
prior to the delivery of written confirmation of the sale of the Offering
Shares, and (ii) the final prospectus or prospectus supplement would have
corrected such untrue statement or omission.
     (j) At any time when a prospectus relating to the Offering is required to
be delivered under the Securities Act, the Company will notify the Offering
Holder of the happening of any event, upon the notification or awareness of such
event by an executive officer of the Company, as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing.

5



--------------------------------------------------------------------------------



 



     (k) In the event of any registration of any securities under the Securities
Act pursuant to this Section 4, Subscriber agrees to indemnify and hold harmless
the Company, its officers, directors and any person who controls the Company
within the meaning of Section 15 of the Securities Act, against any losses,
claims, damages, liabilities, or actions, joint or several, to which the
Company, its officers, directors, or such controlling person or entity may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, liabilities, or actions arise out of or are based upon any
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the Securities Act, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereto, or arise out of or are based upon the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent and only to the
extent that any such loss, claim, damage, liability, or action arises out of or
is based upon an untrue statement or omission made in said registration
statement, said preliminary prospectus or said final prospectus or said
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by Subscriber or any affiliate (as defined
in the Securities Act) of Subscriber specifically for use in the preparation
thereof.
     (l) Any party entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party will not
be subject to any liability for any settlement made by the indemnified party
without its consent (which consent may not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim.
     (m) With a view to making available to the Offering Holder the benefits of
Rule 144 promulgated under the Securities Act, the Company agrees that it will
use its commercially reasonable efforts to maintain registration of its Common
Stock under Section 12 or 15 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and to file with the SEC in a timely manner all reports
and other documents required to be filed by an issuer of securities registered
under the Exchange Act so as to maintain the availability of Rule 144. Upon the
request of any record owner, the Company will deliver to such owner a written
statement as to whether it has complied with the reporting requirements of
Rule 144.
     5. Representations and Warranties of the Subscriber. Subscriber hereby
represents and warrants to the Company as follows:
     (a) Subscriber is acquiring the Shares for its own account, for investment
and not with a view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the Securities Act, and applicable
state securities laws.

6



--------------------------------------------------------------------------------



 



     (b) The Subscriber understands that (A) the Shares (1) have not been
registered under the Securities Act or any state securities laws, (2) will be
issued in reliance upon an exemption from the registration and prospectus
delivery requirements of the Securities Act pursuant to Section 4(2) and/or
Regulation D thereof, (3) will be issued in reliance upon exemptions from the
registration and prospectus delivery requirements of state securities laws which
relate to private offerings and (4) must be held by the Subscriber indefinitely,
and (B) the Subscriber must therefore bear the economic risk of such investment
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act and applicable state securities laws or is exempt therefrom.
Subscriber further understands that such exemptions depend upon, among other
things, the bona fide nature of the investment intent of the Subscriber
expressed herein. Pursuant to the foregoing, the Subscriber acknowledges that
the certificates representing the Shares acquired by the Subscriber shall bear a
restrictive legend substantially as follows:
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE APPLICABLE SECURITIES LAWS
OR (II) AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL ARE BOTH REASONABLY
SATISFACTORY TO THE COMPANY, HAS BEEN DELIVERED TO THE COMPANY AND SUCH OPINION
STATES THAT THE SHARES MAY BE TRANSFERRED WITHOUT SUCH REGISTRATION.”
     (c) The Subscriber has knowledge, skill and experience in financial,
business and investment matters relating to an investment of this type and is
capable of evaluating the merits and risks of such investment and protecting the
Subscriber’s interest in connection with the acquisition of the Shares. The
Subscriber understands that the acquisition of the Shares is a speculative
investment and involves substantial risks and that the Subscriber could lose the
Subscriber’s entire investment in the Shares. Further, the undersigned has
carefully read and considered the matters set forth under the section entitled
“Risk Factors” in the Memorandum, and has taken full cognizance of and
understands all of the risks related to the purchase of the Shares. To the
extent deemed necessary by the Subscriber, the Subscriber has retained, at its
own expense, and relied upon, appropriate professional advice regarding the
investment, tax and legal merits and consequences of purchasing and owning the
Shares. The Subscriber has the ability to bear the economic risks of the
Subscriber’s investment in the Company, including a complete loss of the
investment, and the Subscriber has no need for liquidity in such investment.
     (d) The Subscriber has been furnished by the Company all information (or
provided access to all information) regarding the business and financial
condition of the Company, its expected plans for future business activities, the
attributes of the Shares and the merits and risks of an investment in the Shares
which the Subscriber has requested or otherwise needs to evaluate the investment
in the Company.

7



--------------------------------------------------------------------------------



 



     (e) Subscriber is in receipt of and has carefully read and understands the
following items:
          (i) the Memorandum;
          (ii) the Annual Report on Form 10-K/A of the Company filed with the
SEC on or about August 16, 2005;
          (iii) the Quarterly Reports on Form 10-Q’s of the Company filed with
the SEC on or about August 15, 2005 and November 9, 2005;
          (iv) the Amended Quarterly Report on Form 10-Q/A of the Company filed
with the SEC on or about August 16, 2005;
          (v) the Company’s form of Definitive Information Statement on
Schedule 14C filed with the SEC on or about November 8, 2005
          (vi) the Company’s form of Proxy Statement on Schedule 14A filed with
the SEC on or about August 22, 2005; and
          (vii) the Current Report(s) on form 8-K of the Company filed with the
SEC on or about November 11, 2005.
     (f) In making the proposed investment decision, the Subscriber is relying
solely on investigations made by the Subscriber and the Subscriber’s
representatives. The offer to sell the Shares was communicated to the Subscriber
in such a manner that the Subscriber was able to ask questions of and receive
answers from the management of the Company concerning the terms and conditions
of the proposed transaction and that at no time was the Subscriber presented
with or solicited by or through any advertisement, article, leaflet, public
promotional meeting, notice or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or meeting or any other form of general or public advertising or
solicitation.
     (g) The Subscriber acknowledges that the Subscriber has been advised that:
          (i) The Shares offered hereby have not been approved or disapproved by
the SEC or any state securities commission nor has the SEC or any state
securities commission passed upon the accuracy or adequacy of any
representations by the Company. Any representation to the contrary is a criminal
offense.
          (ii) In making an investment decision, the Subscriber must rely on its
own examination of the Company and the terms of the Offering, including the
merits and risks involved. The Shares have not been recommended by any federal
or state securities commission or regulatory authority. Furthermore, the
foregoing authorities have not confirmed the accuracy or determined the adequacy
of any representation. Any representation to the contrary is a criminal offense.

8



--------------------------------------------------------------------------------



 



          (iii) The Shares will be “restricted securities” within the meaning of
Rule 144 under the Securities Act, are subject to restrictions on
transferability and resale and may not be transferred or resold except as
permitted under the Securities Act and applicable state securities laws,
pursuant to registration or exemption therefrom. The Subscriber is aware that
the Subscriber may be required to bear the financial risks of this investment
for an indefinite period of time.
     (h) The Subscriber acknowledges and is aware that there has never been any
representation, guarantee or warranty made by the Company or any officer,
director, employee, agent or representative of the Company, expressly or by
implication, as to (i) the approximate or exact length of time that the
Subscriber will be required to remain an owner of the Shares; (ii) the
percentage of profit and/or amount of or type of consideration, profit or loss
to be realized, if any, as a result of this investment; or (iii) that the
limited past performance (if any) or experience on the part of the Company, or
any future expectations will in any way indicate the predictable results of the
ownership of Shares or of the overall financial performance of the Company.
     (i) The Subscriber agrees to furnish the Company such other information as
the Company may reasonably request in order to verify the accuracy of the
information contained herein and agrees to notify the Company immediately of any
material change in the information provided herein that occurs prior to the
Company’s acceptance of this Agreement.
     (j) The Subscriber further represents and warrants that the Subscriber is
an “accredited investor” within the meaning of Rule 501 of Regulation D under
the Securities Act, and Subscriber has executed the Certificate of Accredited
Investor Status, attached hereto as Exhibit B.
     (k) As of the date of this Agreement the Subscriber and its affiliates do
not have, and during the 30 day period prior to the date of this Agreement the
Subscriber and its affiliates have not entered into, any “put equivalent
position” as such term is defined in Rule 16a-1 of under the Exchange Act or
short sale positions with respect to the Common Stock of the Company. Until the
registration statement referred to in Section 4(c) is declared effective, the
Subscriber hereby agrees not to, and will cause its affiliates not to, enter
into any such “put equivalent position” or short sale position.
     (l) If the Subscriber is a natural person, the Subscriber has reached the
age of majority in the state in which the Subscriber resides, has adequate means
of providing for the Subscriber’s current financial needs and contingencies, is
able to bear the substantial economic risks of an investment in the Shares for
an indefinite period of time, has no need for liquidity in such investment and,
at the present time, could afford a complete loss of such investment.
     (m) If this Agreement is executed and delivered on behalf of a partnership,
corporation, trust, estate or other entity (an “Entity”): (i) such Entity has
the full legal right and power and all authority and approval required (a) to
execute and deliver, or authorize execution and delivery of, this Agreement and
all other instruments executed and delivered by or on behalf of such Entity in
connection with the purchase of the Shares, (b) to delegate authority pursuant
to power of attorney and (c) to purchase and hold such Shares, (ii) the
signature of the party signing on behalf of such Entity is binding upon such
Entity; and (iii) such Entity has not been formed

9



--------------------------------------------------------------------------------



 



for the specific purpose of acquiring such Shares, unless each beneficial owner
of such entity is qualified as an accredited investor within the meaning of Rule
501(a) of Regulation D promulgated under the Securities Act and has submitted
information substantiating such individual qualification.
     (n) If the Subscriber is a retirement plan or is investing on behalf of a
retirement plan, the Subscriber acknowledges that investment in the Common Stock
poses additional risks including the inability to use losses generated by an
investment in the Common Stock to offset taxable income.
     The foregoing representations and warranties and undertakings are made by
the Subscriber with the intent that they be relied upon in determining its
suitability as an investor and the Subscriber hereby agrees that such
representations and warranties shall survive its purchase of the Shares.
     6. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Subscriber as follows:
     (a) The Company is duly incorporated, validly existing and in good standing
under the laws of its state of incorporation, and is duly qualified to do
business as a foreign corporation in all jurisdictions in which the failure to
be so qualified would materially and adversely affect the business or financial
condition, properties or operations of the Company.
(b) The Company has duly authorized the issuance and sale of the Shares in
accordance with the terms of this Agreement (as described herein) by all
requisite corporate action, including the authorization of the Company’s Board
of Directors of the issuance and sale of the Shares in accordance herewith, and
the execution, delivery and performance of any other agreements and instruments
executed in connection herewith. This Agreement constitutes a valid and legally
binding obligation of the Company, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained
herein may be limited by applicable federal or state securities laws.
(c) The execution and delivery by the Company of this Agreement, and the
issuance and sale of the Shares do not require any consents (except those
consents already obtained), do not and will not conflict with, result in any
violation of, or constitute any default under, any provision of any contractual
obligation of Company.
(d) As of the date of this Agreement, the Memorandum does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

10



--------------------------------------------------------------------------------



 



(e) The documents incorporated by reference or included with the Memorandum, at
the time they were filed with the SEC, complied in all material respects with
the requirements of the Exchange Act, and, when read together and with the other
information in the Memorandum, do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
     7. Understandings. The Subscriber understands, acknowledges and agrees with
the Company as follows:
     (a) This Subscription may be rejected, in whole or in part, by the Company
in its sole and absolute discretion, at any time before the Closing,
notwithstanding prior receipt by the undersigned of notice of acceptance of the
undersigned’s Subscription. The Company may terminate this Offering at any time
in its sole discretion. The execution of this Agreement or solicitation of the
investment contemplated hereby, shall create no obligation of the Company to
accept any subscription or complete the Offering.
     (b) Except as set forth in Section 7(a) above, the Subscriber hereby
acknowledges and agrees that the subscription hereunder is irrevocable by the
Subscriber, that, except as required by law, the Subscriber is not entitled to
cancel, terminate or revoke this Agreement or any agreements of the Subscriber
hereunder and that this Agreement and such other agreements shall survive the
death or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns. If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein
contained shall be deemed to be made by and be binding upon each such person and
his/her heirs, executors, administrators, successors, legal representatives and
permitted assigns.
     (c) No federal or state agency has made any finding or determination as to
the accuracy or adequacy of the Memorandum or as to the suitability of this
offering for investment nor any recommendation or endorsement of the Shares.
     (d) The Offering is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Regulation D thereunder, which is in part dependent upon the
truth, completeness and accuracy of the statements made by the Subscriber
herein.
     (e) There is only a limited public market for the Common Stock. There can
be no assurance that the Subscriber will be able to sell or dispose of the
Shares. It is understood that in order not to jeopardize the Offering’s exempt
status under Section 4(2) of the Securities Act and Regulation D, any transferee
will, at a minimum, be required to fulfill the investor suitability requirements
thereunder.

11



--------------------------------------------------------------------------------



 



     (f) The Subscriber acknowledges that the information contained in the
Memorandum is confidential and non-public and agrees that all such information
shall be kept in confidence by the Subscriber and neither used for the
Subscriber’s personal benefit (other than in connection with this subscription)
nor disclosed to any third party for any reason; provided, however, that this
confidentiality obligation shall not apply to any such information that (i) is
part of the public knowledge or literature, (ii) becomes part of the public
knowledge or literature (except as a result of a breach of this provision) or
(iii) is received from third parties (except third parties who disclose such
information in violation of any confidentiality agreements or obligations,
including, without limitation, any subscription agreement entered into with the
Company). In addition, the Subscriber may disclose any information as may be
required by law or applicable legal process; provided, however, to the extent
permitted by law or applicable legal process, the Subscriber shall provide the
Company at least five business days prior written notice before making any such
disclosure.
     (g) The representations, warranties and agreements of the Subscriber
contained herein and in any other writing delivered in connection with the
transactions contemplated hereby shall be true and correct in all respects on
and as of the date of the Closing of the sale of the Shares as if made on and as
of such date and shall survive the execution and delivery of this Agreement and
the purchase of the Shares.
     8. Survival; Indemnification. All representations, warranties and covenants
contained in this Agreement and the indemnification contained in this Section 8
shall survive (i) the acceptance of this Agreement by the Company, (ii) changes
in the transactions, documents and instruments described herein which are not
material or which are to the benefit of Subscriber, and (iii) the death or
disability of Subscriber. Subscriber acknowledges the meaning and legal
consequences of the representations, warranties and covenants in Section 5
hereof and that the Company has relied upon such representations, warranties and
covenants in determining Subscriber’s qualification and suitability to purchase
the Shares. Subscriber hereby agrees to indemnify, defend and hold harmless the
Company, its officers, directors, employees, agents and controlling persons,
from and against any and all losses, claims, damages, liabilities, expenses
(including attorneys’ fees and disbursements), judgments or amounts paid in
settlement of actions arising out of or resulting from the untruth of any
representation of Subscriber herein or the breach of any warranty or covenant
herein by Subscriber. Notwithstanding the foregoing, however, no representation,
warranty, covenant or acknowledgment made herein by Subscriber shall in any
manner be deemed to constitute a waiver of any rights granted to it under the
Securities Act or state securities laws.
     9. Notices. All notices and other communications provided for herein shall
be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid:
     (a) if to the Company, to the following address:
Horizon Offshore, Inc.
2500 CityWest Blvd.
Suite 2200
Houston, TX 77042-3097

12



--------------------------------------------------------------------------------



 



Attn: Bill Gibbens
(713) 361-2601
     (b) if to Subscriber, to the address set forth on the signature page
hereto.
     (c) or at such other address as any party shall have specified by notice in
writing to the others.
     10. Notification of Changes. Subscriber agrees and covenants to notify the
Company immediately upon the occurrence of any event prior to the consummation
of this Offering that would cause any representation, warranty, covenant or
other statement contained in this Agreement to be false or incorrect or of any
change in any statement made herein occurring prior to the consummation of this
Offering.
     11. Assignability. This Agreement is not assignable by the Subscriber, and
may not be modified, waived or terminated except by an instrument in writing
signed by the party against whom enforcement of such modification, waiver or
termination is sought.
     12. Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns, and
the agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by and be binding upon such heirs, executors,
administrators, successors, legal representatives and assigns.

13



--------------------------------------------------------------------------------



 



     13. Obligations Irrevocable. The obligations of the Subscriber shall be
irrevocable, except with the consent of the Company, until the consummation or
termination of the Offering.
     14. Entire Agreement. This Agreement constitutes the entire agreement of
the Subscriber and the Company relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written.
     15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law thereof that would require the application of the
laws of any jurisdiction other than New York law.
     16. Severability. If any provision of this Agreement or the application
thereof to Subscriber or any circumstance shall be held invalid or unenforceable
to any extent, the remainder of this Agreement and the application of such
provision to other subscriptions or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by law.
     17. Headings. The headings in this Agreement are inserted for convenience
and identification only and are not intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof.
     18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.
     19. Counsel. Subscriber hereby acknowledges that the Company and its
counsel, Jones, Walker, Waechter, Poitevent, Carrère & Denègre, LLP, represent
the interests of the Company and not those of the Subscriber in any agreement
(including this Agreement) to which the Company is a party.
[Signature Page to follow]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Subscriber has executed this Subscription and
Registration Rights Agreement as of                                         
                    , 200                    .

         
 
  SUBSCRIBER    
 
       
 
 
 
   
 
  Number of Shares:
 
   
 
  Offering Price per Share: $                        
 
  Subscription Amount: $
 
   
 
       
 
  By:
 
   
 
  Name:
 
   
 
  Title:
 
   
 
  Address:
 
   
 
       
 
 
 
   
 
 
 
   

     The Company hereby accepts the foregoing subscription subject to the terms
and conditions hereof as of                                         
                    , 200                    .

                  Horizon Offshore, Inc.     a Delaware corporation
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit A
SUBSCRIPTION INSTRUCTIONS
     (1) If you are subscribing for the purchase of Shares, please date and sign
the signature page to this Subscription and Registration Rights Agreement in the
applicable spaces. Please signify the amount of Shares you are purchasing by
inserting such amount in the space provided for on the signature page to the
Agreement.
     (2) Complete and sign the accompanying Accredited Investor Certificate.
     (3) Send all completed documents to:
Energy Capital Solutions
1990 Post Oak Boulevard, Suite 2160
Houston, TX 77056
Attn: Brandon Neff
Telephone: (713) 933 – 0382
Fax:            (713) 933 – 0383
     (4) Transmit funds via wire to the following account of Horizon Offshore
Contractors, Inc..

     
Receiving Bank Information:
  Amegy Bank of Texas
ABA Number:
  113011258 
Account Name:
  Horizon Offshore Contractors, Inc.
Account Number:
  159506 

Amount should equal the number of shares you are purchasing multiplied by the
Offering Price.
ATTENTION SUBSCRIBERS: NO SUBSCRIPTION WILL BE ACCEPTED UNLESS ALL DOCUMENTATION
PRESCRIBED HEREIN IS FULLY COMPLETED AND EXECUTED. ANY MATERIALS RECEIVED THAT
ARE INCOMPLETE IN ANY RESPECT WILL BE RETURNED BY THE COMPANY.

 



--------------------------------------------------------------------------------



 



Exhibit B
CERTIFICATE OF ACCREDITED INVESTOR STATUS
     Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
checked the box below indicating the basis on which he is representing his
status as an “accredited investor”:

§   a bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; a
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended; an insurance company as defined in Section 2(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Act; a small business investment company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, and such plan has
total assets in excess of $5,000,000; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;   §
  a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;   §   an organization described in
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000;   §
  a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds $1,000,000;   §   a
natural person who had an individual income in excess of $200,000 in each of the
two most recent years or joint income with the undersigned’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;   §   a trust with total assets in excess
of $5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a person who has such

 



--------------------------------------------------------------------------------



 



    knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective investment;

§   an entity in which all of the equity holders are “accredited investors” by
virtue of their meeting one or more of the above standards; or   §   an
individual who is a director or executive officer of
                                        .

     IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Accredited Investor Status effective as of the                      day of
                                                             ,
200                    .

                            Name of Subscriber    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



Exhibit C
PLAN OF DISTRIBUTION
     As of the date of this prospectus, we have not been advised by the selling
stockholders as to any plan of distribution. Distributions of the shares by the
selling stockholders, or by their partners, pledgees, donees (including
charitable organizations), transferees or other successors in interest, may from
time to time be offered for sale either directly by such individual, or through
underwriters, dealers or agents or on any exchange on which the shares may from
time to time be traded, in the over-the-counter market, or in independently
negotiated transactions or otherwise. The methods by which the shares may be
sold include:

  •   a block trade (which may involve crosses) in which the broker or dealer so
engaged will attempt to sell the securities as agent but may position and resell
a portion of the block as principal to facilitate the transaction;     •  
purchases by a broker or dealer as principal and resale by such broker or dealer
for its own account pursuant to this prospectus;     •   exchange distributions
and/or secondary distributions;     •   sales in the over-the-counter market;  
  •   underwritten transactions;     •   ordinary brokerage transactions and
transactions in which the broker solicits purchasers; and     •   privately
negotiated transactions.

     Such transactions may be effected by the selling stockholders at market
prices prevailing at the time of sale or at negotiated prices. The selling
stockholders may effect such transactions by selling the common stock to
underwriters or to or through broker-dealers, and such underwriters or
broker-dealers may receive compensations in the form of discounts or commissions
from the selling stockholders and may receive commissions from the purchasers of
the common stock for whom they may act as agent. The selling stockholders may
agree to indemnify any underwriter, broker-dealer or agent that participates in
transactions involving sales of the shares against certain liabilities,
including liabilities arising under the Securities Act. We have agreed to
register the shares for sale under the Securities Act and to indemnify the
selling stockholders and each person who participates as an underwriter in the
offering of the shares against certain civil liabilities, including certain
liabilities under the Securities Act.
     In connection with sales of the common stock under this prospectus, the
selling stockholders may enter into hedging transactions with broker-dealers,
who may in turn engage in short sales of the common stock in the course of
hedging the positions they assume. The selling stockholders also may sell shares
of common stock short and deliver them to close out the short positions, or loan
or pledge the shares of common stock to broker-dealers that in turn may sell
them.

 



--------------------------------------------------------------------------------



 



     The selling stockholders and any underwriters, dealers or agents that
participate in distribution of the shares may be deemed to be underwriters, and
any profit on sale of the shares by them and any discounts, commissions or
concessions received by any underwriter, dealer or agent may be deemed to be
underwriting discounts and commissions under the Securities Act.
     There can be no assurances that the selling stockholders will sell any or
all of the shares offered under this prospectus.

2